Citation Nr: 0627880	
Decision Date: 09/06/06    Archive Date: 09/12/06

DOCKET NO.  05-06 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial schedular evaluation for residuals 
of a back injury in excess of 10 percent.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1999 to December 
1999, and from October 2000 to December 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina that granted the veteran's claim of 
entitlement to service connection for residuals of a back 
injury with an evaluation of 10 percent disabling.  The 
veteran perfected a timely appeal of this determination to 
the Board.

On April 2004 VA spine examination, the veteran reported that 
he had had to leave two jobs since leaving the service 
because his back prevented him from doing heavy lifting, 
bending, or prolonged standing, which both jobs required.  
Also, in support of his claim, in September 2004 the veteran 
submitted a developmental counseling form dated April 2002, 
which indicated that the veteran's back had hindered his 
abilities to do certain jobs in his office.  Moreover, in the 
veteran's February 2005 substantive appeal, he claimed that 
because his doctor would not let him lift anything over 30 
pounds, it was impossible for him to obtain employment.  
Given the above, the issue of whether the case warrants 
referral to the Under Secretary for Benefits or to the 
Director of the Compensation and Pension Service, pursuant to 
38 C.F.R. § 3.321(b), for assignment of an extraschedular 
rating, is referred back.


FINDINGS OF FACT

1.  Forward flexion of the veteran's thoracolumbar spine is 
greater than 60 degrees, the combined range of motion of his 
thoracolumbar spine is greater than 120 degrees, and there is 
no evidence of muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.

2.  Considering additional functional loss of the veteran's 
back due to pain, weakness, excess fatigability, or 
incoordination not contemplated in Diagnostic Code 5237, the 
veteran's disability still does not more nearly approximate a 
20 percent rating than a 10 percent rating.


CONCLUSION OF LAW

The criteria for an initial schedular rating for residuals of 
a back injury in excess of 10 percent have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5237 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b) (2005).  VA must provide such 
notice to a claimant prior to an initial unfavorable decision 
on a claim for VA benefits by the agency of original 
jurisdiction (AOJ), even if the adjudication occurred prior 
to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  

In this case, VA satisfied its duty to notify by means of 
March 2004 and November 2004 letters from the AOJ to the 
veteran, which informed him of what evidence was required to 
substantiate his claim and of his and the VA's respective 
duties for obtaining evidence.  The veteran was also asked to 
submit any relevant evidence and/or information in his 
possession to the AOJ. 

After VCAA-compliant notice was sent to the veteran, the 
claim was readjudicated.  Thus, the Board determines that any 
defect concerning the timing of the VCAA notice requirements 
was harmless and resulted in no risk of prejudice to the 
veteran.  38 C.F.R. § 20.1102 (2005).

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all elements of a claim for 
service connection, so that VA must specifically provide 
notice that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  As the Board 
concludes below that the preponderance is against the 
veteran's claim for an increased rating, any questions as to 
the appropriate effective date to be assigned are rendered 
moot.  Therefore, despite the inadequate notice provided to 
the veteran on this element, the Board finds no prejudice to 
the veteran in processing the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board also determines that VA has made reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim for an increased rating  38 U.S.C.A. 
§ 5103A (West 2002).  The information and evidence associated 
with the claims file consist of a VA general medical 
examination, a VA spine examination, VA post-service 
treatment records, the veteran's testimony from his July 2006 
hearing before the Board, and written statements by the 
veteran.  Despite repeated attempts, VA was unable to obtain 
the veteran's service medical records.  However, as the 
relevant issue in an increased rating claim is present 
symptomatology rather than in-service incurrence of injury or 
disease, the Board determines that the evidence of record is 
sufficient to decide the present matter.


Increased rating for residuals of a back injury

The veteran argues that he is entitled to an increased rating 
for the residuals of a back injury.  Specifically, the 
veteran complains of lack of mobility, weakness, and pain 
that radiates down into his left buttock.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2005).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (2005).

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1 (2005); 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson v. Brown, 12 Vet. App. 
119, 126 (1999). 

The veteran's statements describing the symptoms of his 
service-connected disorder are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

The veteran's residuals of a back injury are rated under 
Diagnostic Code (DC) 5237 for lumbosacral or cervical strain.

Under the General Rating Formula for Diseases and Injuries of 
the Spine (for DCs 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes), effective from September 
26, 2003, the following evaluations are assignable with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease: 10 percent for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height; 20 percent for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis; 30 percent for forward 
flexion of the cervical spine 15 degrees or less, or 
favorable ankylosis of the entire cervical spine; 40 percent 
for unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine; 50 percent for unfavorable ankylosis of the entire 
thoracolumbar spine; and 100 percent for unfavorable 
ankylosis of the entire spine.  Any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  38 C.F.R. § 4.71a, DC 
5237 (2005).

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  Plate V, 38 C.F.R. 
§ 4.71a (2005).

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2005); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

In the instant case, veteran was afforded a VA spine 
examination in April 2004.  On physical examination, the 
veteran was found to have the following ranges of motion: 
flexion of 0 to 105 degrees without pain of the lumbar spine, 
extension of 0 to 15 degrees with pain noted at the end of 
range of motion, side bending from 0 to 30 degrees to the 
right and 0 to 15 degrees to the left with pain on left side 
bending, and rotation of 0 to 45 degrees to the right and 0 
to 35 degrees to the left with no pain in either direction.  
The examiner's diagnosis was low back strain with less than 
30 percent limitation in joint range of motion or function.  
Lumbar spine X-rays were read as normal.

Additionally, VA progress notes dated May 2004 noted slight 
narrowing of LS-S1 with no bony abnormality evident.

In light of the medical evidence of record, the Board finds 
that the veteran's back disability does not more closely 
approximate a 20 percent rating than a 10 percent rating.  
Forward flexion of the veteran's thoracolumbar spine is 
greater than 60 degrees, the combined range of motion of his 
thoracolumbar spine is greater than 120 degrees, and there is 
no evidence of muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  
Therefore, a rating in excess of 10 percent for the veteran's 
back disability is not warranted.

While noting that symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease are explicitly 
considered in the General Rating Formula for Diseases and 
Injuries of the Spine, the Board has considered additional 
functional loss to the veteran due to pain, weakness, excess 
fatigability, or incoordination not considered in the rating 
criteria.  However, even considering these factors, the Board 
finds that the veteran's disability does not warrant a 
schedular rating in excess of 10 percent.

Although the veteran might believe that the residuals of his 
back injury are worse than a 10 percent disability rating 
indicates, he is not competent to provide opinions that 
require medical knowledge.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board notes that the veteran is free to submit additional 
evidence in the future to support a claim for an increased 
disability rating, such as additional medical evidence that 
his disability has gotten worse.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to an initial schedular evaluation for residuals 
of a back injury in excess of 10 percent is denied.


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


